Title: General Orders, 6 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 6th 1776.
Parole Woodstock.Countersign Dudley.


The Brigadiers of each Brigade, are to send to the Quarter-Master-General’s to morrow at Ten O’Clock for the spears.
The Colonel of each Regiment wanting Arms, are to draw on Mr Cheever, Commissary of Stores for thirteen, and give their receipts.
One Captain, two Subs., two Serjeants, two Corporals & fifty Privates from Colonel Webb’s Regiment, to parade to morrow morning at six o’Clock at White-hall slip—these men to be furnished with five days provision—and each man an Ax to cut picketts: Axes and Provisions to be got ready this day, they are not to bring their fire-arms.
This party to be deducted from their usual detail.
The Guard of one Sub: one Serjeant, one Corporal, and twenty-four Privates from the fourth Brigade, with six days provisions, is to be posted at Kingsbridge, to prevent any Soldiers of the army passing that way, unless they have leave in writing from the Commanding Officer of their respective Corps: This Guard is to be relieved every Wednesday ’till further orders: All Masters of Vessels and Ferrymen, are strictly enjoined not to carry off any Soldiers of the Army without leave in writing from their Commanding officer.
Each of the three brigades in the Grand Camp, are to furnish a Patrole very two hours in the day time, consisting of a serjeant and six men, who are to patrole at least two miles to the northward of their respective Camps, and to take up all Soldiers, whom they find with Fire-Arms out of Camp, and endeavour to prevent their committing any disorders whatever; and in particular to seize and confine, all who shall fire a gun.
The 4th Brigade is to furnish a Guard, consisting of one subaltern, one Serjeant, one Corporal, one Drum—and twenty Privates, to guard the works on Bayard’s-hill and be relieved every day.

George Edgel of Capt. Hobby’s Company, and Colonel Ritzema’s Regiment, tried at the General Court Martial whereof Colonel Nixon is President, for “leaving his guard, getting drunk, and damning the Officer of the guard,” is found guilty, and sentenced to be whipped Thirty-nine Lashes on his bare back.
John O’Brien of Capt. Varicks Company, and Col. McDougall’s Regiment, tried at the above Court Martial for “sleeping on his post when Sentry,” is found guilty, and sentenced to be whipped Twenty Lashes on his bare back.
Benjamin Richards of Capt. Mighill’s Company & Col. Baldwin’s Regiment, tried at the above Court Martial for “publishing the Countersign, and openly proclaiming it in a public house, after Taptoo Beating”—is found guilty, and sentenced to be whipped Twenty-Lashes, on his bare back, for said offence.
John Sinnet of Capt. Johnson’s Company, and Colo. McDougall’s Regiment, tried at the above Court Martial for “Desertion”—is found guilty of the same, and sentenced to be whipped Twenty Lashes, on his bare back for said offence.
The General approves of all the foregoing Sentences, and orders that they be put in execution at the usual time and place.
